Citation Nr: 0423135	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  97-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda, 
California


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
private medical services incurred at Desert Hospital on 
December 13, 1997.

(The issues of entitlement to an increased rating for 
chondromalacia patella, left, with pre-patellar synovitis, 
and to an increased rating for chondromalacia patella, right, 
status post debridement will be considered in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to July 
1978.

By letter dated April 1998, the Department of Veterans 
Affairs (VA) Medical Center in Loma Linda, California, 
(agency  of original jurisdiction or AOJ) notified the 
veteran that she was not entitled to reimbursement for 
unauthorized private medical treatment she received in 
December 1997 at Desert Hospital.  The veteran perfected an 
appeal of this determination to the Board.

In September 2000, the Board denied the veteran's claim of 
entitlement to for payment of unauthorized medical expenses 
incurred at Desert Hospital on December 13, 1997.  The 
veteran appealed the Board's September 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a May 2001 order, granted the Secretary's unopposed 
motion for remand, vacating the Board's September 2000 
decision and remanding the case for compliance with the terms 
of the Secretary's motion.  

Thereafter, in a May 2002 decision, the Board again denied 
the veteran's claim of entitlement to payment of unauthorized 
medical expenses incurred at Desert Hospital on December 13, 
1997.  The veteran appealed the Board's May 2002 decision to 
the Court, which in an October 2003 single-judge order, 
vacated the Board's May 2002 decision and remanded that 
matter to the Board for additional proceedings.  The case has 
been returned to the Board for compliance with the Court's 
order, a copy of which has been associated with the claims 
file.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court, in granting the Secretary's unopposed motion for 
remand in May 2001, noted that shortly subsequent to the 
Board's September 2000 decision, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  The Court 
remanded the case to the Board in light of the VCAA, and 
following the Board's issuance of a decision in May 2002 that 
again denied the veteran's claim, the veteran again appealed 
to the Court.  As noted in the introduction, the Court, in an 
October 2003 single-judge order, vacated the Board's May 2002 
decision.  

In the October 2003 order, the Court, citing its decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002), held that the case 
needed to be remanded because VA had failed to satisfy its 
duties to notify the veteran under the VCAA.  In light of the 
foregoing, and because, to date, VA has not sent the 
appellant or her representative any sort of notification of 
the VCAA and the effect it had on her claim in appellate 
status, the Board finds that the case must be remanded to 
give the agency of original jurisdiction the opportunity to 
send the veteran a letter that informs her and her 
representative of the VCAA and its notification provisions.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this regard, the Board reiterates that these laws and 
regulations include notification provisions.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  As such, a VCAA letter must specifically:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003).  Accordingly, on remand, 
the agency of original jurisdiction must send the veteran a 
letter advising her of which portion of the evidence she is 
to provide, which part, if any, the agency of original 
jurisdiction will attempt to obtain on her behalf, and a 
request that she provide any evidence in her possession that 
pertains to her claim.

In view of the above, this matter is REMANDED to the AOJ for 
the following actions:

1.  The agency of original jurisdiction 
should send the veteran and her 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on her behalf.  The 
letter should also request that the 
veteran provide any evidence in her 
possession that pertains to the claim.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the agency of original 
jurisdiction should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

3.  The veteran and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


